GLD-179                                             NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            ___________

                                 No. 11-2863
                                 ___________

                              NOAH CARTER,
                                 Appellant

                                      v.

                          DR. RALPH SMITH;
              DR. RICHARD STEFANIC; JULIE KNAUER;
           MYRON STANISHEFSKI; DAVID DIGUGLIELMO;
        DONALD T. VAUGHN; PRISON HEALTH SERVICES, INC.;
           and JOHN DOE/JANE DOE #1-10, fictitious names of
              employees of Prison Health Services, Inc. whose
                     identities are presently unknown
                ____________________________________

               On Appeal from the United States District Court
                    for the Eastern District of Pennsylvania
                          (D.C. Civil No. 08-cv-00279)
               District Judge: Honorable Thomas N. O’Neill, Jr.
                 ____________________________________

     Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
     or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                May 10, 2012
    Before: FUENTES, GREENAWAY, JR., and NYGAARD, Circuit Judges

                         (Opinion filed May 23, 2012)
                                 _________

                                  OPINION
                                  _________

PER CURIAM
       Noah Carter appeals the District Court’s order granting Appellees’ motions for

summary judgment. For the reasons below, we will summarily affirm the District

Court’s order.

       The procedural history of this case and the details of Carter’s claims are well

known to the parties, set forth in the District Court’s very thorough memorandum order,

and need not be discussed at length. Briefly, Carter filed a civil rights complaint alleging

that the Appellees were deliberately indifferent to his serious medical needs when they

failed to properly treat a mass on his spine. The District Court appointed counsel who

filed an amended complaint. Appellees filed motions for summary judgment which the

District Court granted. Carter filed a pro se notice of appeal.

       We have jurisdiction under 28 U.S.C. § 1291. We review the District Court’s

order granting summary judgment de novo and review the facts in the light most

favorable to the nonmoving party. Burns v. Pa. Dep’t of Corr., 642 F.3d 163, 170 (3d

Cir. 2011). A grant of summary judgment will be affirmed if our review reveals that

“there is no genuine dispute as to any material fact and that the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a).

       Appellees argued in their motions for summary judgment that Carter had failed to

exhaust his administrative remedies as required by 42 U.S.C. § 1997e(a). Section

1997e(a) provides that “[n]o action shall be brought with respect to prison conditions

under section 1983 of this title, or any other Federal law, by a prisoner confined in any

jail, prison, or other correctional facility until such administrative remedies as are
                                              2
available are exhausted.” Carter conceded in the District Court that he did not appeal any

of his grievances through the highest level of review. However, the District Court agreed

with Carter that after receiving a favorable response to a grievance, he was not required

to appeal it any further. We need not resolve that issue as we agree with the District

Court that Appellees were entitled to summary judgment on those claims it deemed

exhausted.1

       In order to state a claim under the Eighth Amendment for denial of medical care,

Carter must show that the Appellees were deliberately indifferent to his serious medical

needs. Estelle v. Gamble, 429 U.S. 97, 104 (1976). Deliberate indifference can be

shown by a prison official “intentionally denying or delaying access to medical care or

intentionally interfering with the treatment once prescribed.” Id. at 104-05. With respect

to medical decisions, “prison authorities are accorded considerable latitude in the

diagnosis and treatment of prisoners.” Durmer v. O’Carroll, 991 F .2d 64, 67 (3d Cir.

1993). A federal court will “disavow any attempt to second-guess the propriety or

adequacy of a particular course of treatment . . . (which) remains a question of sound

professional judgment.” Inmates of Allegheny Jail v. Peirce, 612 F.2d 754, 762 (3d Cir.

1979) (citation omitted).

       After a thorough review of Carter’s allegations and the record, the District Court

concluded that Carter had not provided any evidence that Appellee PHS denied him


1
  Likewise, we need not address the District Court’s determination that several of Carter’s
claims were timely pursuant to the continuing violations doctrine.
                                             3
medical treatment for impermissible financial reasons or that any delay in his receiving

medical care was a result of any policy. See Natale v. Camden County Corr. Facility,

318 F.3d 575, 583-84 (3d Cir. 2003). As for Appellee Stefanic, the District Court

concluded that Carter had exhausted only one claim against him and that there was no

evidence that Stefanic was deliberately indifferent to Carter’s serious medical needs with

respect to that claim. The District Court concluded that Carter had not exhausted any

grievances against Appellee Smith. Moreover, we note that there is no evidence that

Smith denied Carter medical care for improper reasons.

       With respect to the Commonwealth Appellees, the District Court determined that

Carter’s grievances to the non-medical prison officials were not sufficient to demonstrate

deliberate indifference. We agree. Prison officials cannot be held to be deliberately

indifferent merely because they did not respond to the medical complaints of a prisoner

who was already being treated by the prison medical staff. Durmer, 991 F.2d at 69.

“[A]bsent a reason to believe (or actual knowledge) that prison doctors or their assistants

are mistreating (or not treating) a prisoner, a non-medical prison official . . . will not be

chargeable with the Eighth Amendment scienter requirement of deliberate indifference.”

Spruill v. Gillis, 372 F.3d 218, 236 (3d Cir. 2004).

       Carter also seeks to challenge the District Court’s denial of his post-judgment pro

se motion to take additional depositions. However, he did not file a notice of appeal from

that order. Thus, we lack jurisdiction to review that order.


                                               4
      Summary action is appropriate if there is no substantial question presented in the

appeal. See Third Circuit LAR 27.4. For the above reasons, as well as those set forth by

the District Court, we will summarily affirm the District Court’s order. See Third Circuit

I.O.P. 10.6. Carter’s motion for the appointment of counsel is denied.




                                            5